DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 48, 49, 50, 52, 57, 58, 63, 65, 86 are rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English equivalent US 2015/0368135) in view of Fischmann US 8,518,269.
Regarding claim 48, Muenzer discloses a method for treating food in at least one treatment zone, wherein the food to be treated is filled into containers before the treatment and the containers are closed ([0003], [0009], [0010]). Muenzer discloses that the containers are introduced into a treatment zone and/or transported through a 
Muenzer discloses that at least one adjustable splitter or multiple splitters work together remove a specifiable quantity of the process liquid out of at least one element containing or conducting the process liquid per time unit in a controlled manner in order to form the at least one stream of the process liquid (the valves 1V and the (at least 
Claim 48 differs from Muenzer in specifically reciting that during continuous treatment the total volume of process liquid contained in a device for treating food and/or containers is conducted through one or more membrane filtration system(s) and filtered between 2 times and 10 times per day.
Fischmann discloses that conventional water treatment filtration systems comprise filtration system that filters the entire water volume that has to be treated from 1 to 6 times per day (col. 12, lines 23-26). It would have been obvious to one of ordinary skill in the art to modify Muenzer such that continuous treatment the total volume of process liquid contained in a device for treating food and/or containers is conducted through one or more membrane filtration system(s) and filtered between 2 times and 10 times per day as taught by Fischmann, since Fischmann teaches such a method step is traditionally formed in water treatment filtration systems.
Additionally Fischmann teaches monitoring turbidity of processing fluid in order to ensure that the processing fluid is of a desired quality and that filtering the entire volume of water to be processed in a plant can be performed to reduce turbidity (‘269, col. 4, lines 1-8, col. 4 lines 47-49) and Fischamnn teaches activating filtration process based on water quality parameters (col. 13, lines 21-31, col. 23, lines 4-14), one of ordinary 
Regarding claim 49, Muenzer in view of Fischmann discloses that the temperatures of the particular liquid streams of the process liquid are set separately for each treatment zone in a controlled way before feeding into a treatment zone ([0003], [0029], [0030]).
Regarding claim 50, Muenzer in view of Fischmann discloses that the foods being treated are heated successively in at least one treatment zone (Z1, Z2, Z3), are pasteurized in at least one treatment zone (P1, P2, P3), and are cooled in at least one treatment zone (Z7, Z8, Z9) ([0046], [0047]).
Regarding claim 52, Muenzer in view of Fischmann discloses that the process liquid quantity used to form at least one stream of the process liquid out of at least one element holding and/or conducting the process liquid during continuous treatment per time unit is chosen in such a way that the filtration of the stream or streams allow a removal rate for micro-organisms to be achieved that is larger than the growth rate of the micro-organisms in the process liquid in the same time interval ([0051], [0041], [0017]).
Regarding claim 57, Muenzer in view of Fischmann discloses that a filtered stream of the process liquid is fed back into at least one element holding and/or conducting the process liquid under at least approximately ambient pressure in free fall (the process liquid flowed over the overflow edge may leave the screening unit A4 again at aperture 35) ([0064]),
Regarding claim 58, Muenzer in view of Fischmann discloses that a filtered stream of the process liquid is at least partially fed into a treatment zone for rinsing the outside of the closed containers filled with food placed at the end of the process in the method for treating foods and/or containers for holding the foods ([0041], [0042], Fig. 4).
Regarding claim 63, Muenzer in view of Fischmann discloses that chemicals from one or more chemical sources are admixed into a stream of the process liquid to be filtered and/or a filtered stream of the process liquid by a dispensing device as needed both during treatment and filtration as well as cleaning for the at least one membrane filtration system ([0018], [0043], [0053], [0057]).
Regarding claim 65, Muenzer in view of Fischmann discloses that a stream of the process liquid is formed as needed out of different elements containing and/or conducting process liquid (Fig. 4 shows valves 1V and at least one pump  ([0048], [0049]), is filtered by at least one membrane filtration system (2), and after the filtration process a filtered stream is fed into at least one element (pipes 3) containing and/or conducting process liquid and/or at least one treatment zone (Fig. 4, [0042], [0048]).
Regarding claim 86, Muenzer in view of Fischmann discloses that the process liquid is heated via a heater ([0046]).
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English equivalent US 2015/0368135) in view of Fischmann US 8,518,269 in view of Rauch DE 102007003919 (Espacenet Translation).
Regarding claim 51, claim 51 differs from Muenzer in view of Fischmann in the recitation that a liquid stream of the process liquid is fed into at least one treatment zone for heating the foods and/or containers at a temperature between 40 °C and 50 °C.
Rauch discloses a pasteurization system for bottled foods ([0001], [0002]), where a liquid stream of the process liquid is fed into at least one treatment zone for heating the foods and/or containers at a temperature between 40 °C and 50 °C (Fig. 1, [0019]). Rauch teaches successively heating the container contents with hot water until the container contents reach a pasteurizing temperature for a given time span (abstract). It would have been obvious to one of ordinary skill in the art to modify the method of Muenzer in view of Fischmann such that a liquid stream of the process liquid is fed into at least one treatment zone for heating the foods and/or containers at a temperature between 40 °C and 50 °C as taught by Rauch, since Rauch teaches the claimed process liquid temperature is suitable for preheating container contents to be pasteurized and it would have been obvious to one of ordinary skill in the art to use known techniques to improve similar processes in the same way with a reasonable expectation of success.
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English equivalent US 2015/0368135) in view of Fischmann US 8,518,269 in view of Schulenburg US 5,057,229.
Regarding claim 53, claim 53 differs from Muenzer in view of Fischmann in the recitation that the process liquid quantity used per time unit to form at least one stream of the process liquid out of at least one element holding and/or conducting the process liquid during continuous operation is selected in such a way that, based on the 
However, it is noted that Muenzer discloses that a portion of the process liquid returns back to the treatment zone through aperture 35 (Fig.5) without passing through the membrane filtration system and that a portion of process water and sediment is filtered by the membrane filtration system. 
Nevertheless, Schulenburg discloses a process liquid quantity used per time unit to form at least one stream of the process liquid out of at least one element holding and/or conducting the process liquid during continuous operation is selected in such a way that, based on the total quantity of process liquid conducted through all existing zones per time unit, at least 1% and less than 25% is used to form at least one stream of the process liquid, and this total partial quantity of the process liquid formed per time unit is filtered by at least one filtration system (col. 2, lines 60-68). It would have been obvious to one of ordinary skill in the art to modify the process of Muenzer in view of Fischmann such that the process liquid quantity used per time unit to form at least one stream of the process liquid out of at least one element holding and/or conducting the process liquid during continuous operation is selected in such a way that, based on the total quantity of process liquid conducted through all existing treatment zones per time unit, at least 1% and less than 25% is used to form at least one stream of the process liquid, and this total partial quantity of the process liquid formed per time unit is filtered by at least one membrane filtration system as taught by Schulenburg, since it .
Claims 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English equivalent US 2015/0368135) in view of Fischmann US 8,518,269 in view of Hilgren US 2009/0324790.
Regarding claim 55, claim 55 differs from Muenzer in view of Fischmann in the recitation that the process liquid is taken and/or removed to form at least one stream to be filtered when the process liquid has a temperature of less than 80°C.
Hilgren discloses a system for reconditioning fluid for use in a food processing apparatus ([0013]), Hilgren discloses filtering the used processing fluid ([0038], [0093]) and discloses that the temperature of the reconditioned fluid may vary from -10 °C to 100 °C, and that the particular temperature of the process fluid depends on a variety of factors including the temperature of the processing fluid while being used in the food processing apparatus ([0052]). Therefore it would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Fischmann such that the process liquid is taken and/or removed to form at least one stream to be filtered when the process liquid has a temperature of less than 80°C as taught by Hilgren, since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Regarding claim 56, claim 56 differs from Muenzer in view of Fischmann in the recitation that process liquid with a temperature between 40 °C and 50 °C is used to form at least one stream of the process liquid to be filtered. However, claim 56 is rejected for the same reasons given above as for claim 55. 
Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English equivalent US 2015/0368135) in view of Fischmann US 8,518,269 in view of Iwashita et al. US 2010/0162662.
Regarding claim 59, claim 59 differs from Muenzer in view of Fischmann in the recitation that a filtered stream of the process liquid is at least partially fed into a treatment zone for cleaning the inside and the outside of unfilled containers placed at the start in the method for treating foods and/or containers for holding the foods.
Iwashita discloses that process liquid (water) is fed into a treatment zone for cleaning the inside and the outside of unfilled containers placed at the start in a method for treating foods and/or containers for holding the foods. ([0053]). It would have been obvious to one of ordinary skill in the art to modify the method of Muenzer in view of Fischmann to include a step of at least partially feeding a stream of the filtered process liquid into a treatment zone for cleaning the inside and the outside of unfilled containers placed at the start in the method for treating foods and/or containers for holding the foods as taught by Iwashita in order to increase the sterility of the containers prior to filling the container, and subsequently increase the sterility of the final product. 
Claims 60, 64, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English equivalent US 2015/0368135) in view of Fischmann US 8,518,269 in view of Picek US 5,173,190.
Regarding claim 60, claim 60 differs from Muenzer in view of Fischmann in the recitation that a stream of the process liquid is conducted into a receiving container after filtration by the at least one membrane filtration system and recirculated into at least one 
Picek discloses reconditioning used process fluid by filtration and discloses providing an intermittent water storage tank (33) for reconditioned water (22) when excess reconditioned water is produced. Picek discloses that the water from tank can subsequently be reused (col.5, lines 48-62, Fig. 1). It would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Fischmann such that a stream of the process liquid is conducted into a receiving container after filtration by the at least one membrane filtration system and recirculated into at least one element holding and/or conducting the process liquid and/or into a treatment zone via the receiving container as taught by Picek, in order to allow for the storage of excess filtered process water of the process of Muenzer in view of Fischmann, and since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness. 
Regarding claim 64, claim 64 differs from Muenzer in view of Fischmann in the recitation that the degree of contamination is continuously monitored using sensors in conduction elements of a treatment zone and/or in a treatment zone.
Picek discloses that the integrity of reconditioned water is continuously monitored by a turbidity sensor, the turbidity indication of which is directly correlated to correspond to associated levels of solids and microorganisms (abstract).
 It would have been obvious to one of ordinary skill in the art to modify the method of Muenzer in view of Fischmann such that the degree of contamination is continuously monitored using sensors in conduction elements of a treatment zone 
Regarding claim 66, Muenzer in view of Fischmann discloses that a stream of the process liquid is formed for filtration by a membrane filtration system by switching between or mixing different liquid streams of the process liquid from different conduction elements depending on measured values obtained through in-line measurements and/or random sample measurements (valves 1V and the (at least single) pump 1M may be individually controlled by a control unit, hence respectively one or if appropriate several screening containers may be opened for the removal of sediment and forwarded for the purpose of sediment filtration) (the removed process water and sediment are led to a central filter unit 2 through pipes 1) ([0030], [0048], [0049], [0064], Fig. 4) (the control unit may control valves and hence feeding and evacuation of the process liquid in and from the treatment zones. Equally the control unit may communicate with temperature sensors that may measure the temperature of the process liquid and/or the internal temperature of a treatment zone, hence the control unit may regulate whether and if appropriate, from which treatment zone warmer process liquid is withdrawn, filtered and sanitized in order to subsequently be reused in a colder treatment zone) ([0030]). Muenzer discloses that a filtered stream of the process liquid is fed back into different conduction elements and/or treatment zones by introducing and/or splitting the filtered stream into different liquid streams (Fig. 4, [0054], [0061]) depending on measured values obtained through in-line measurements and/or random sample measurements (in the system the control unit may be designed to measure the temperature of the process liquid of the treatment zones and to use filtered process 
Additionally Picek discloses that the integrity of reconditioned water is continuously monitored by a turbidity sensor, the turbidity indication of which is directly correlated to correspond to associated levels of solids and microorganisms (abstract). Picek discloses that a permeate stream passes across a turbidity sensing probe 7 to determine the level of purification and effectiveness of the filter, stream 21 hereafter passes through a two way selector valve 6 and if sensor 7 indicates acceptable limits, stream 21 is routed to a ratio flow controller 12 via line 22. Conversely if stream 21 fails to meet acceptable limits it is rejected by the selector and valve 6 via line 25 to discharge sewer or back to break tank 4 for reprocessing (col. 3, lines 48-59). In other words Picek is seen to teach a filtered stream of the process liquid is fed back into different conduction elements and/or treatment zones by introducing and/or splitting the filtered stream into different liquid streams depending on measured values obtained through in-line measurements and/or random sample measurements
It additionally would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Fischmann such that a filtered stream of the process liquid is fed back into different conduction elements and/or treatment zones by introducing and/or splitting the filtered stream into different liquid streams depending on measured values obtained through in-line measurements and/or random sample measurements (turbidity measurements) as taught by Picek since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness. 
Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English equivalent US 2015/0368135) in view of Fischmann US 8,518,269 in view of Picek US 5,173,190 in view of Zuback US 2007/0181496.
Regarding claim 61, claim 61 differs from Muenzer in view of Fischmann in view of Picek in the recitation that the membrane filtration system is operatively separated from the rest of the device for treating foods and/or containers at specifiable time intervals in order to clean filter membranes during ongoing operation. However, it is noted that Muenzer already teaches performing a cleaning process for the filter module (‘135, [0041]) and Picek teaches that in order to perform a cleaning process the filter and a tank connected to the filter are isolated from the system in order to clean the filter at the end of each operating cycle (col. 6, lines 16-24). Therefore it would have been obvious to modify Muenzer in view of Picek such that the membrane filtration system is operatively separated from the rest of the device for treating foods and/or containers at specifiable time intervals in order to clean filter membranes during ongoing operation.
Claim 61 differs from differs from Muenzer in view of Fischmann in view of Picek in the recitation that the filtrate of the process liquid collected in the receiving container is conducted through a membrane filtration system by reversing the flow direction through the filter membranes in comparison to filtration mode ([0041]). However, it is noted that Muenzer already discloses cleaning the filter module through reverse rinsing ([0041]).
Zuback teaches that when operating in backwash mode, a source of pressure will be required to force the filtered concentrate back through the filtration modules for backwashing ([0059], [0004], [0052], [0058]). Therefore it would have been obvious to . 
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English equivalent US 2015/0368135) in view of Fischmann US 8,518,269 in view of Picek US 5,173,190 in view of Zuback US 2007/0181496 in view of Inskeep, Jr. US 4,571,301 in view of Braun et al. US 2014/0110360.
Regarding claim 62, claim 62 differs from Muenzer in view of Fischmann in view of Picek in view of Zuback in the recitation that liquid waste accrued during cleaning by reversal of the flow direction through the filter membranes of the membrane filtration system is drained and replaced by an equivalent quantity of fresh process liquid.
Inskeep discloses draining liquid waste accrued during cleaning by reversal of the flow direction through filter membranes of a membrane filtration system (col. 3, lines 14). 
Braun discloses a device for thermally treating products in containers having a storage with fresh process liquid to balance any losses of process liquid ([0035]).
It would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Fischmann in view of Picek in view of Zuback such that liquid waste accrued during cleaning by reversal of the flow direction through the filter membranes of the membrane filtration system is drained and replaced by an equivalent quantity of fresh .
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English equivalent US 2015/0368135) in view of Fischmann US 8,518,269.
Regarding claim 67, Muenzer in view of Fischmann teaches that a certain quantity is removed from the liquid streams of the process liquid fed into a particular treatment zone as needed to form a stream of the process liquid and a stream is filtered by a membrane filtration system (valves 1V and the (at least single) pump 1M may be individually controlled by a control unit, hence respectively one or if appropriate several screening containers may be opened for the removal of sediment and forwarded for the purpose of sediment filtration) (the removed process water and sediment are led to a central filter unit 2 through pipes 1) ([0030], [0048], [0049], [0064]).
 Claim 67 differs from Muenzer in the recitation that a treatment zone is assigned more than one membrane filtration system and a certain quantity is removed from the liquid streams of the process liquid fed into a particular treatment zone as needed to form a stream of the process liquid and a stream is filtered by one or more membrane filtration systems assigned to a treatment zone.
However it is noted that Muenzer already teaches filtering the process water from each treatment zone, therefore the modification of Muenzer to include assigning more than one membrane filtration system to a treatment zone where a certain quantity is removed from the liquid streams of the process liquid fed into a particular treatment . 
Response to Arguments
Applicant’s arguments filed 05/04/2021 have been fully considered but have not been found persuasive.
Applicant argues that the Examiner is extracting disclosure from Fischmann without considering the entire disclosures of Muenzer and Fischmann. Applicant argues that Fischmann teaches away from filtering the entire water volume.
Applicant arguments have not been found convincing, while Fischmann teaches a different method of filtering process water as their invention, a prior art reference’s discovery of an improved technique relative to a commercially-used technique, which was already in the public domain, does not necessarily mean that that the previously-used technique becomes unusable. In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994) (“A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.”). MPEP 2145.X.D1. Further, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)) (MPEP 2123.I). It is also noted that Fischamnn teaches activating filtration process based on water quality parameters (‘269, col. 13, lines 21-31, col. 23, lines 4-14), one of ordinary skill in the art 
In response to Applicant’s argument that Fischmann completely lacks any specific disclosure as to what is to be understood by “conventional filtration systems”, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). Further given that Fischmann itself is directed to improving filtration in industrial processes it is obvious that Fischmann is also referring to conventional/traditional filtration as including filtration systems in industrial processes (col. 15, lines 39-53, col. 12, lines 23-26).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792